Citation Nr: 0926544	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.  

2. Entitlement to service connection for a right arm 
disability.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

4. Entitlement to a rating higher than 10 percent for scars 
on the right hand.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1952 to April 1956 and from May 1956 to May 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claims for service connection and for the claim to 
reopen, the Veteran states that he injured his back between 
1952 and 1955 and was hospitalized at the Orlando Air Force 
Base Hospital.  He also states that he was hospitalized in 
1961 or 1962 at Langley Air Force Base Hospital for injuries 
to his back, shoulder, arm, and hand.  

In June 2005, the National Personnel Records Center reported 
that the Veteran's service treatment records were destroyed 
by fire.  

In July 2008, Langley Air Force Base reported that the 
Veteran's records were unavailable.  

As it is not clear that a request was made for in-patient 
records at the hospitals the Veteran identified and as VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency unless 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile, 
further development under the duty to assist is required. 
38 C.F.R. § 3.159(c).  

On the claim for increase, as the evidence suggests a 
possible material change in the disability, reexamination is 
in order under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Request from the proper custodian of 
federal records the in-patient records 
from the Air Force Base Hospital in 
Orlando, Florida, for treatment of a back 
injury between 1952 and 1955 and from the 
Air Force Base Hospital in Langley, 
Virginia, for treatment of back, shoulder, 
and arm injuries 1961 or 1962. 

If the records are unavailable, a specific 
finding of unavailability should be made 
and the Veteran should be notified in 
compliance with 38 C.F.R. § 3.159(e).  

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
scars on the right hand.  The claims 
folder should be made available to the 
examiner for review. 

The examiner is asked to address the 
following:

Whether the scars cause limitation 
of function of the right hand, 
including limited range of motion 
of the right hand, wrist, or 
fingers.  



3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


